BEASLEY, Judge
concurring in part and dissenting in part.
I agree with the majority with regard to the issue of custody, but respectfully dissent and would reverse and remand for further findings on the issues of medical insurance and child support.
With regard to the issue of medical insurance, the majority asserts that Defendant does not argue that the trial court erred by failing to make sufficient findings.1 However, a careful review of *88Defendant’s arguments reveals that Defendant indeed argues that the trial court erred by failing to make specific findings of fact with regard to the availability of medical insurance. Defendant’s overall claim is that the trial court erred by ordering him to provide medical insurance where there was no evidence that such was available. Within this argument, Defendant further alleges that the trial court was bound by the Guidelines to order that a parent provide insurance only where such insurance is available at a reasonable cost, and in order to deviate from this, that is, to order a parent to provide insurance where it is not available, specific findings are required. Defendant then states that the trial court made no such findings in this case and, instead, merely found that insurance was unavailable. This, Defendant concludes, is insufficient under the Guidelines. Thus, the core of Defendant’s argument is that the trial court erred by not making sufficient findings to support its ruling.
Further, Defendant is correct in attributing error to the trial court’s order. The majority concludes that the Guidelines’ definition of reasonably priced health insurance “does not preclude the trial court from determining that some other health insurance is also reasonably priced” and that the burden of proving the unavailability of this “other health insurance” rests on Defendant. However, the trial court has “no authority” to make an order for the provision of health insurance unless it first finds that it is available at a reasonable cost. Buncombe County, ex rel. Blair v. Jackson, 138 N.C. App. 284, 291, 531 S.E.2d 240, 245 (2000); see also Buncombe Cty. ex rel. Frady v. Rogers, 148 N.C. App. 401, 404, 559 S.E.2d 227, 229 (2002)(“Before ordering a party to obtain health insurance, the trial court must make the determination whether insurance is available to the party at a reasonable cost.”). This precedent makes clear that the burden rests on the trial court to make these findings, not on the Defendant as the majority would place it. Rogers, 148 N.C. App. at 404, 559 S.E.2d at 229 (“It is the court’s responsibility to make the factual finding that Defendant does or does not have access to insurance . . . [or] can procure insurance for his minor child in some other way at a reasonable cost.”).
Because there is no evidence in the record that medical insurance is available at a reasonable cost to Defendant, the trial court necessarily erred under the precedent of this Court. I would reverse and remand on this issue for further findings.
The majority dismisses Defendant’s argument because it finds that Defendant failed to offer support for the contention that the trial *89court should have multiplied his weekly income by four to calculate his monthly income. However, Defendant argues that the trial court erred in calculating the wages of both parties because it did not apply a consistent formula to both parties. The only reason Defendant contends the trial court should have used a multiplier of four in calculating his income was because it appears that this is how the trial court calculated Plaintiffs income. In reviewing the calculations of the court, it is clear that Defendant is correct in his allegation that the court did not apply a consistent formula. Defendant’s monthly income was reached using a multiplier of 4.3, which is the formula that Plaintiff proposed as proper on the Schedule A form. However, the monthly figure reached for Plaintiff’s income cannot be reached with a multiplier of 4.3, regardless of what figure one chooses from the weekly range of $500-700 Plaintiff provided. Instead, it appears Plaintiff’s monthly incóme was calculated using a multiplier of four on a weekly income of $600. Thus, regardless of which formula is proper, the trial court failed to consistently apply a single formula and, as a consequence, the result is unfair and improper. See Walker v. Walker, 38 N.C. App. 226, 228, 247 S.E.2d 615, 616 (1978)(citing Beall v. Beall, 290 N.C. 669, 228 S.E.2d 407 (1976)(“The determination of child support must be done in such way to result in fairness to all parties.”).
Further, under the Guidelines, the trial court is required to verify the income of the parties through documentation. North Carolina Child Support Guidelines (2011)(“Income statements of the parties should be verified through documentation of both current and past income.”). Here, there is nothing on the record to show how the trial court reached the figures it did and the only earnings statements on the record came from each parties’ oral testimony. Thus, it is impossible for this Court to analyze whether the trial court fairly calculated each party’s income. Because the trial court failed to make any finding as to why a deviation from the Guidelines was warranted, the trial court is bound by the Guidelines. Id. I would reverse and remand for further findings consistent with the Guidelines.

. At trial, Defendant testified that “[m]y current wage at Eastern Minerals is $14.22 per hour. I make $450 per week, but benefits are not available.” A summary of Defendant’s testimony is included in the record pursuant to the parties’ consent; therefore, this issue is preserved on appeal.